Citation Nr: 0734752	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  94-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Dennis C. Galarowicz, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from May 1961 until November 
1961, from November 1961 until August 1962, and from June 
1963 until June 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

This matter was previously denied by the Board in a March 
1996 decision.  The veteran appealed that decision to the 
United States Court of Veterans Appeals (renamed the Court of 
Appeals for Veterans Claims effective March 1, 1999).  In a 
September 1998 Memorandum Decision, the Court vacated the 
March 1996 Board decision and remanded the matter back to the 
Board for further development.  In April 1999 and again in 
July 2000, the Board remanded the matter to the RO.  Finally, 
the Board again denied the appeal in an October 2002 
decision. 

The veteran appealed the Board's October 2002 denial to the 
Court of Appeals for Veterans Claims.  In a July 2005 
Memorandum Decision, the Court vacated the October 2002 Board 
decision and remanded the matter back to the Board for 
further development.  In May 2006, the Board remanded the 
matter to the RO to accomplish additional development.  Such 
development having been accomplished, the case is now ready 
for appellate review.  


FINDINGS OF FACT

The competent evidence does not demonstrate that the 
veteran's currently diagnosed low back disability is causally 
related to active service.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of April 2002 and February 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Moreover, subsequent communications 
in March 2006 and December 2006  informed the veteran of the 
law pertaining to disability ratings or effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a low back disability.  It is noted that current evidence 
indicates x-ray findings of degenerative arthrosis.  In this 
regard, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
lumbar arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examination in September 2006 contained impressions of 
degenerative disc disease of the lumbar spine, as well as 
lumbar spinal stenosis.  Therefore, the 
first element of a service connection claim has been 
satisfied.  

Regarding the second element of service connection, in-
service incurrence, it is clear from a review of the record 
that the veteran had complaints of and treatment for back 
pain during military service.  During his first tour of duty, 
from May 1961 until November 1961, he was seen on many 
occasions for complaints of back pain.  There was no report 
of injury or diagnosis concerning the low back complaints.  
In a clinical record dated in October 1961, it was stated 
that the veteran had numerous complaints of aches and pains, 
but "nothing that makes any sense," as the examiner at the 
time noted.  On separation examination in October 1961, the 
veteran completed a report of medical history wherein it was 
indicated that his back hurt at times and he had lumbar pain 
on motion.  However, clinical evaluation of the back was 
normal.  

Medical records associated with the veteran's second tour of 
active duty from November 1961 until August 1962 do not 
reflect any complaints or treatment referable to the low 
back.  His separation examination in May 1962 did note 
subjective complaint of low back pain but objective findings 
were again normal.  

A review of the records associated with the veteran's third 
and final tour of active service from June 1963 until June 
1965 reveal a normal induction physical in April 1963, with 
no subjective complaints.  Rather, in a report of medical 
history completed at that time, the veteran described his 
health as good.   During that tour of duty, the veteran was 
treated for back pain in August 1964.  He was given a 
temporary profile instructing that he should avoid heavy 
lifting.  However, no diagnosis of a low back disability was 
rendered.  In March 1965, he again reported back pain and it 
was stated that he did not know how he did it.  Heat was 
prescribed.  Again, no diagnosis was rendered.  Separation 
examination in April 1965 showed normal findings and the 
veteran raised no complaints of back problems in a report of 
medical history completed at that time.  

In summary, the service medical records reveal intermittent 
complaints and treatment for low back pain.  No objective 
diagnosis was ever rendered and the reports of medical 
history reflect subjective complaints on some occasions but 
not others.   

The Board concludes that the service medical records, 
standing alone, do not demonstrate that a chronic low back 
disability was present during any period of active service.  
Indeed, despite the veteran's complaints of pain, there is 
not a single objective diagnosis indicated during service.  
However, this does not preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any currently diagnosed low back disability is causally 
related to active service, for the reasons discussed below.  

The veteran first filed a claim for service connection for a 
low back disorder in January 1994.  At that time, he claimed 
that his back disorder resulted from a fall injury in May 
1961 which required hospitalization at Fort Jackson, South 
Carolina, in May 1961.  The claimed injury is not documented 
in the veteran's service medical records.

The post-service records first document treatment for low 
back pain in 1993.  In one private treatment report dated in 
April 1993, an examiner noted an impression of lower back 
pain after an employment related accident two years before.  

In September 1993, the veteran gave a history of more that 
one year of low back pain and right lower extremity pain, as 
well as an unspecified injury while serving in the Army.  The 
examiner noted that the veteran worked as a heavy laborer.  
The noted impression was degenerative disc disease at the 
levels of the fourth and fifth lumbar vertebrae (L4-5) and 
the fifth lumbar and first sacral vertebrae (L5-S1).

A computed tomography (CT) scan done at a VA medical center 
in January 1994 resulted in an impression of moderately 
advanced degenerative changes in the lower lumbar spine with 
moderately severe spinal stenosis at L3-4 and L4-5.

In a letter dated in March 1994, the veteran's private 
physician noted that the veteran had been engaged in heavy 
labor his entire life.  His degenerative disc disease, even 
after surgery, would probably preclude any labor intensive 
employment.  In a letter dated in May 1994, the same 
physician reported that he assumed that the veteran's 
degenerative disc disease had a gradual onset and ". . . may 
well initially relate to the injury he had incurred in the 
army."  The cause of the disease, according to the 
physician, was a combination of the normal aging process ". 
. . exacerbated by his service connected injury and his 
employment over the years."

A radiological study conducted in October 1995 as part of a 
VA general medical examination showed degenerative changes at 
L3-4 and L4-5.  The examination report, which diagnosed 
chronic lumbar syndrome-spinal stenosis, does not contain any 
reference to a disease or injury incurred during the 
veteran's active military service.  

VA examination in April 1999 reflected diagnoses of 
degenerative disk disease of the lumbar spine, as well as 
spinal stenosis.  The examiner opined that the veteran's 
current low back disability was not more likely than not 
related to service.  He rather attributed the current back 
problems to the veteran's years of hard work as a landscaper, 
janitor, and tire inspector following service.  However, the 
examiner erroneously believed that the veteran had only 
complained of low back pain on two occasions during service.  
As detailed previously, the service medical records indicated 
numerous complaints of low back pain.  Therefore, the 
examiner's opinion offered in April 1999 was at least in part 
based on incorrect facts and therefore is not deemed to be 
probative here.

The veteran was again examined by VA in August 2000.  At that 
time, the veteran was diagnosed with degenerative disc 
disease of the lumbar spine with radicular symptoms 
indicative of nerve root involvement.  With respect to the 
etiology of the current back disability, the VA examiner 
noted that "it will be difficult with any medical certainty 
to state that there was a relationship between the service 
complaints of back pain and the present documented 
degenerative disc disease without documented objective back 
pathology in the recent years following the (veteran's) 
discharge."  The examiner added that activity during the 25 
years between separation from service and the first 
documented pathology in the early 1990s could have caused the 
present back condition.  

Most recently, the veteran was examined in September 2006.  
That examination revealed continued low back complaints, with 
diagnoses of degenerative disk disease and spinal stenosis.  
The VA examiner acknowledged the veteran's claims that he 
fell down a flight of stairs while in service in 1961.  He 
then concluded
that it was more likely than not that the current low back 
condition was caused by years of heavy work and was more 
likely than not unrelated to the minor injury noted in the 
medical record.  

The Board finds that the preponderance of the post-service 
evidence demonstrates that the current back disability was 
not causally related to active service.  In so finding, the 
Board acknowledges the May 1994 letter from the veteran's 
private physician, which suggested that the veteran's claimed 
in-service back injury could be an exacerbating factor to his 
current disability.  However, the same physician suggested 
that the natural aging process and the years of heavy labor 
after his separation from service were likely causes of the 
disability.  Furthermore, it does not appear that the private 
physician had the benefit of review of the veteran's service 
medical records, which failed to show any back injury.  In 
fact, such records did not contain any objective diagnoses 
referable to the spine, which the private physician did not 
account for in arriving at his conclusion.  For these 
reasons, his opinion is found to have limited probative 
value.  

Of greater probative value is the opinion offered by the VA 
examiner in September 2006, which rejected a causal 
relationship to service.  Because that opinion was offered 
following a review of the claims file, and after a physical 
examination of the veteran, it is found to be highly 
probative.  Moreover, this opinion is more consistent with 
the evidence of record, which indicates only intermittent in-
service complaints and a normal exit examination.  Indeed, 
the intermittent nature of the complaints suggests that they 
represented acute and transitory symptoms that resolved prior 
to the veteran's separation from service.  The absence of 
documented treatment for several decades following discharge 
also indicates that no chronic disability was incurred during 
such service.  

The veteran here believes that his currently diagnosed low 
back disability is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the overall evidence of record does not 
demonstrate that the currently diagnosed low back disability 
is causally related to active service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


